Affirming.
The appellant was defendant below, and has appealed and asked for the reversal of a judgment for $8,100.00 recovered against it by the appellee as plaintiff below. Buck Dickerson was killed while employed by the defendant, and the circumstances attending his death are so fully described in the opinion rendered in the case of Illinois Central Railroad Company v. Halterman, 208 Ky. 811, that it is not necessary to repeat them here. Neither is it necessary to discuss in this opinion the various alleged errors relied on by appellant, as they are fully disposed of in our opinion in the Halterman case.
However, the defendant is complaining of the size of the verdict, and insists that it is excessive. The proof shows that Dickerson was a sober, industrious man; that he had been employed by the defendant for more than four years. On the day he was killed, his earnings were $4.05. The defendant insists, however, that the proof only shows that he was earning something like $360.00. per year. Granting that he was earning that much and no more, the proof showed that the man had an expectancy of 27.34 years, and at the low estimate of his earnings relied upon by defendant, if he lived out his expectancy and never received an advancement or promotion of any kind, he would have earned almost $10,000.00. The proof showed that in addition to the $360.00 paid him by defendant, he cultivated a small crop, produced the corn and meat needed for his family and earned some money by working for other people. Under the circumstances, we cannot say the verdict is excessive.
The judgment is therefore affirmed.